Title: To John Adams from Thomas Digges, 29 June 1780
From: Digges, Thomas
To: Adams, John


     
      Dr. Sir
      London June 29. 1780
     
     Since my letter by Mr. Barnet (who was Capn. and supercargoe of a Ship of Chamonts taken and carryd into Ireland) of the 8th. Instant, I have put in the common conveyance two letters for you the 10th. and 23d. Instant, which I hope reachd your hands. A freind going to Holland promises to put this in the first Post Office abroad. Since my last, there has been nothing whatever from America, nor any other quarter save the account of a second brush between the French and English fleets in the Wt. Indies. A packet is arrivd from St. Kitts the 25 May. By which there is advices that on the 13th. May, Martinico bearing W by N twelve Leagues, Rodney descried the french fleet turning to windward to get into Martinico; after much maneuvreing on both sides, the rear of the English fleet got up with the van of the Enemy and engagd. They got very roughly handled (tho not disabled so much as to be obligd to quit the Seas) before the body of the Fleet could assist them. The van consisted of six, cheifly the Copper Bottomd and best sailers. They have lost it is said 220 men in killd and three ships the Cornwall, Conqueror and another are very much pepperd. Rodney however prevented their purpose of getting into Martinique, every other instance of this brush is spoken of as being very much against the English, and stocks sunk thereon about 3/4 per Cent. Altho there has been a packet, Government give the public no account of it, which carrys the face of its being a worse account than we hear. The Gentry at Loyds Coffee House rather shake their heads for fear of their Wt. India Ships, if not Islands; but the friends to Ministry are trying every art to make it appear an action favorable to the English fleet, that Rodney remaind master of the Seas, that the French fleet fled back into Guadale., that they can be effectually prevented from joining the other division in Martinique &c. &c.
     By many private letters and the accounts from Passengers in the Man of war with Dispatches of the Surrender of Chas. Town, there are very melancholly accounts of the State of things in the Country distant from Chas. Town, cheifly in respect to the Negroes, where there are at least 8 or 10 for one white. These accounts say, that as soon as they had heard of the surrender of the Town to the English all bond of them towards their masters were broke and that the civil powers could not prevent their liberating themselves; They collected in bodys of one two and 300 each, quitted all sorts of work or controul whatever, took what they could carry and plunder from their masters and were moving about the Country bending rather westward when the last accounts were had of them. From these accounts as well as what I hear from the quarter of the Torey Carola. Merchants in the City, it is not possible for that Country to be in a worse situation than it now is. The last Crop of Rice and Corn had faild almost universally, The people during the invasion of the Country in the planting months of April and May could not attend to agriculture, a scarcity of Cattle and hogs, and this more deplorable than all the other evils the blacks going at large and doing much mischeif, together with the cheif of the principal Gentry being either prisoners in the Town or out of the Country, makes the whole a very melancholly picture indeed. Their prospects too are bad from their Western neighbours and from the still greater Savages the back settlers of No. Carolina, whither it is said Clinton Cornwallis with about 1100 men had certainly gone.
     The Brutes in this Country, (who I am very sorry to say seems to be a majority of the People) seem to exult at all this, because in their opinion it leads to a sure reduction of all the Southern Colonies, and gives, as they term it, a death blow to rebellion. This is not the language of the common, but of the better sort of People, and of almost every man in power or of consequence. I cannot help damming them all together. I have been bouyd up lately with some hopes, that the ministry would look a little further toward the Interest of the Country than the narrow circle of St. James, and have made some profers of terms—even the parley for which could not be disadvantageous to America and might at least have led to a cessation of hostilities for a small time. Every one must know, and I beleive they see themselves, that terms excluding France and Spain would not do. I am now fully persuaded that they are determind either England or America shall be totally ruind in the trial. The last days debate on Hartleys and Sir Geo. Savilles motion (which you will read in the papers) convinces me that my opinion is not ill founded. You may depend upon it, the ministry have no sort of idea of Peace or accomodation with America, and that they mean to send more troops and push another Campaign for the subjugation of it. It is impossible to explain to you why they are at this juncture prepossessd with an opinion nay declare publickly, “that in all human probability they will succeed.” Many men of worth who thought otherways till lately, seem now, from the present account of the state of things in America which too many are infatuated to beleive, have fallen into an opinion that England should push the Contest further and risque much on another Campaign. Gen. Conway (tho I do not mention him as a pattern either of judgement or honesty, for sure I am he has been long under the sunshine of ministry) in the Ho. Commons the day of Hartleys motion, declard that another ten, another 20,000 men, should be sent to Ama. rather than offer terms of Independence now. If I were to write pages I could only mention such instances of folly and infatuation as these. I wish to impress upon your mind that the intention in this quarter is still to prosecute the war vigorously against America, and every nerve will be straind to send men and ships to that station. They will effect it too, if France and Spain, do not act more vigorusly at Sea and go to work instead of making a parade. Five ships of the line on any of the Southern Coasts of America in the months of March, Apr. or May would have effectually securd Chas. Town, and capturd a British army. The very same mischiefs will happen in Virga. if the Coasts are not guarded and protected by men of war this summer; and the people finding it the woeful fact will become discontented with their allies, and naturally suppose the intentions of them are not to risque any thing but protract the war to the emminent ruin of that as well as of this Country.
     At present there is no standing against the torrent of folly expressd in all Companys about the certainty of subjugating America. I have seen frequently these people as much depressd and as often in the lower appartments of the House, as they are now elated and dancing about in the Garrets; perhaps, before reason gives them time to think quietly in the middle story, some news may arrive that will put them all in the cellars. If one may draw a conclusion about the fate of this Country, from the general face of things in Europe as well as in America and the West Indies, one would be led to suppose that in a few weeks, if not days, some news would arrive far more depressing than the late accounts from America have been elating to the unthinking inhabitants of it. God send some that may bring them to reason and to think that the wisest measure they can adopt for the salvation of the Country is peace and accomodation with America.
     I am wishing to hear of the safe arrival of the Books, papers &c. I hope you did not put a stop to my forwarding them from any supposition that it was troublesome to me to execute your Commissions, for I can assure you it was none, and that next to serving my Country, that of assisting its servants abroad is my principal wish and desire. I beg you will not spare me whenever you think I can be servicable and that you will believe me to be with great Esteem Dr. Sir Your obet. Hum Sert.
     
      TD
     
    